DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 11/04/2021, wherein claims 1-7 and 9-10 are cancelled and claims 8 and 11-15 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 has been considered.
Double Patenting
Each of claims 12 and 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 11-13 differ from one another only in the sequence of operation. However, such change in operating sequence does not change the claimed method. That is, the outcome remains the same whether the host or the guest is prepared first and whether the host-guest ratio is determined before or after the synthesis. See MPEP 2144.04(IV)(C). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0113468 A1 to Spreitzer et al.
This rejection was written in the Office action 8/09/2021 but is herein rewritten to 
Spreitzer et al. discloses a method of preparing an OLED comprising a step of preparing a composition for the light-emitting layer, wherein said step comprises (i) preparing a host material, (ii) preparing a guest or dopant material, (iii) combining the host and the guest at a predetermined weight ratio and in an organic solvent, and (iv) depositing the composition and evaporating the solvent to form a light-emitting layer (see example 5a in the Table on page 6 and paragraphs [0042] and [0066]), wherein the host has 4 fused benzene rings and the guest is an aromatic amine compound (Table 1), and  wherein the preparation of the host material and the guest material involves a purification process to ensure that the final product has less than 20 ppm of halogen (examples 1-2). It is also preferable that the purification reduces non-bonded silicon content to less than 20 ppm, most preferably less than 1 ppm [0042]. The required purity also applies to the solvents used to prepare the composition [0066]. The low level of impurities improves the lifetime and efficiency of the device [0068]. It is noted of the sequence in claims 11-13 that the weight-ratio determining step is disclosed in example 5a as explained above and whether the host or the guest is prepared first is not critical to the process. Consequently, Spreitzer et al. discloses all the features of claims 11-13 but is silent as to whether the composition used to fabricate the light-emitting layer in the device of example 5a has a total non-bonded silicon content of less than 20 ppm. However, in view of the teachings about the effects of the residual silicon, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to optimize the prior art method so that the total content of non-bonded silicon in the emission layer composition be as minimal as 

Claims 8 and 14-15 are rejected under 35 U.S.C. 103 for being unpatentable over US 2008/0113468 A1 to Spreitzer et al., as applied to claim 13 above, and further in view of WO 2017/170313 A1 to Sasada et al. (= US 2020/0203615 A1). This is a new rejection.
Regarding claim 8, Spreitzer et al. discloses a similar method as explained above. The guest used in example 5a is the following triarylamine:

    PNG
    media_image1.png
    460
    485
    media_image1.png
    Greyscale
,
which is different from the diamine (FB) in claim 8. However, as Spreitzer et al. places no restrictions on the guest compound and since it is disclosed in Sasada et al. that an OLED using a fluorescent low-molecular weight compound identical to the claimed diamine (FB) enables an improved external quantum efficiency ([0007], [0010], [0022], [0092], [0111], [0114]), it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the method disclosed by Spreitzer et al. by employing, as the guest compound, the fluorescent low-molecular weight compound taught by Sasada et al. so as to optimize the external quantum .
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered. The arguments are limited only to claim 8, alleging that Spreitzer et al. fails to teach the compound (FB), but do not address the rejection of claims 11-13. The arguments are not persuasive because (1) Sasada et al. provides a motivation for one skilled in the art to employ the compound (FB) in the method taught by Spreitzer et al., (2) Spreitzer et al. teaches the removal of not only halogen impurities but also silicon impurities, and (3) the effects of silicon impurities on the device as shown in the instant application are not unexpected as they are recognized by Spreitzer et al. [0068]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762